This cause having been submitted to the Court upon the return of the respondent to the writ of habeas corpus issued herein and the report of the Commissioner of this Court heretofore appointed with direction to take such testimony as may be deemed necessary and report the same to this Court together with his findings and recommendations, and upon consideration, it is
Ordered and adjudged that the writ of habeas corpus issued in this cause on November 15, 1960, be and the same is hereby discharged and the petitioner he and he is hereby remanded to the custody of the respondent.